http://www.va.gov/vetapp16/Files3/1626413.txt




Citation Nr: 1626413	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the residuals of a fractured sternum.

(The appeal of the initial rating assigned for the Veteran's service-connected psychiatric disorder will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This matter was previously before the Board in April 2014, when it was remanded for further development.

The Veteran appeared at hearings in January 2014 and December 2015 before two of the undersigned Veterans Law Judges (VLJs).  Transcripts of the hearings have been associated with the Veteran's claims file.  If hearings are held before two different VLJs on the same issue, then the matter must be decided by a three-member panel of VLJs.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  During the December 2015 hearing, the Veteran waived the opportunity to appear at a hearing before a third VLJ who would be assigned to a panel to decide his appeal in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).  This was subsequently confirmed in writing in May 2016.

The Veteran's appeal of the initial rating assigned for his service-connected psychiatric disorder will be addressed in a separate Board decision as only one VLJ has taken testimony regarding this issue.





FINDING OF FACT

The Veteran withdrew his appeal of the denial of service connection for the residuals of a fractured sternum on the record during the December 2015 hearing before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b) (2015). 

In the present case, the Veteran withdrew his appeal of the denial of service connection for the residuals of a fractured sternum on the record during the December 2015 hearing before the Board.  The Veteran has clearly and unambiguously withdrawn his appeal.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.





(CONTINUED ON NEXT PAGE)
ORDER

The appeal with regard to the denial of service connection for the residuals of a fractured sternum is dismissed.







			
	H. SEESEL	RYAN T. KESSEL 
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
M. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs